384 F.2d 363
Verner Caulk HARRIS and Verner Earl Harris, Appellants,v.UNITED STATES of America, Appellee.
No. 23975.
United States Court of Appeals Fifth Circuit.
Oct. 26, 1967, Rehearing Denied Nov. 24, 1967.

W. Paul Thompson, DeFuniak Springs, Fla., for appellants.
Clinton Ashmore, U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before WISDOM, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellants, father and son, were convicted of possessing and selling bootleg whiskey in violation of 26 U.S.C.A. 5205(a)(2) and 5604(a)(1).  They claim that they were entrapped by government agents but the record does not sustain such a claim.  The trial court did not err in allowing evidence of prior convictions for credibility purposes nor is the claim made out that the court prejudiced appellants before the jury in the conduct of the trial.


2
Affirmed.